Exhibit 10(a) (xlii)
FY12 NON-U.S. AWARDS (U.K. EXPATS)
Stock Option Award and Agreement
[DATE]
Dear                                         :
H. J. Heinz Company is pleased to advise you that, effective as of
                    ,you have been granted options (“Options”) to purchase
                                shares of H. J. Heinz Company Common Stock, at
an exercise price of $                      per share, in accordance with the
terms and conditions of the Third Amended and Restated H. J. Heinz Company
Fiscal Year 2003 Stock Incentive Plan (the “Plan”), which are hereby
incorporated by reference into this Agreement. The Options are also granted
under and governed by the terms and conditions of this letter agreement
(“Agreement”), which shall control in the event of a conflict with the terms and
conditions of the Plan. For purposes of this Agreement, the “Company” shall
refer to H. J. Heinz Company and its Affiliated Companies (as defined in
Section 4 below) in the United States and throughout the world. Unless otherwise
specifically defined herein, all other capitalized terms used in this Agreement
shall have the same defined meanings as the capitalized terms in the Plan.
Copies of the Plan and the Prospectus are posted along with this Agreement.

1.   The Options are Non-Statutory Options, as defined in the Plan. The Options
will vest in four equal annual installments beginning on , and will expire on
__________, subject to earlier expiration in accordance with the terms of this
Agreement or the Plan.

2.   Subject to Sections 3 and 4 of this Agreement, the exercise period for the
Options, including the effect of the termination of your employment with the
Company or a “Change in Control,” shall be governed by and determined in
accordance with Section 8(B) of the Plan; provided, however, that in the event
of termination of your employment by you for “Good Reason,” the “Expiration
Date” shall be five years after the “Date of Termination” or the date of
expiration specified in Section 1 above, whichever is sooner; and provided
further, however, that in the event termination of your employment occurs by
reason of involuntary termination without Cause, the “Expiration Date” shall be
as provided in Section 8(B) of the Plan (the 90th day after the “Date of
Termination”) or the date of expiration specified in Section 1 above, whichever
is sooner, unless you execute a release of claims of the Company in the form
requested by the Company, in which case your “Expiration Date” shall be five
years after the “Date of Termination” or the date of expiration specified in
Section 1 above, whichever is sooner.

    You may exercise the Options in any manner provided for in the Plan;
provided, however, that you must first obtain the approval of the Chief
Executive Officer, or his designee, prior to choosing a “net exercise”
arrangement. If you are a non-U.S.-based reporting officer pursuant to
Section 16 of the Securities Act of 1934 on the date of net exercise, you must
obtain the approval of the Management Development and Compensation Committee of
the Board of Directors of the Company prior to choosing a “net exercise”
arrangement.

1



--------------------------------------------------------------------------------



 



FY12 NON-U.S. AWARDS (U.K. EXPATS)

3.   You agree that you shall not, during the term of your employment by the
Company and for eighteen (18) months after the date of the termination of your
employment with the Company, regardless of the reason for the termination,
either directly or indirectly, solicit, take away or attempt to solicit or take
away any employee of the Company, either for your own purpose or for any other
person or entity.1 You further agree that you shall not, during the term of your
employment by the Company or at any time thereafter, use or disclose
Confidential Information (as defined in Section 4 below) except as directed by,
and in furtherance of the business purposes of, the Company. You acknowledge
(i) that the non-solicitation provision set forth in this Section 3 is essential
for the proper protection of the business of the Company; (ii) that it is
essential to the protection of the Company’s goodwill and to the maintenance of
the Company’s competitive position that any Confidential Information be kept
secret and not disclosed to others; and (iii) that the breach or threatened
breach of this Section 3 will result in irreparable injury to the Company for
which there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or a threatened breach of this Section 3. In the
event of any breach by you of the provisions of this Section 3, you shall
immediately return to the Company the pre-tax income resulting from any exercise
of the Options or any portion thereof by you, unless such exercise occurred more
than twelve (12) months prior to the date of the termination of your employment
with the Company. In addition, in the sole discretion of the Company, and in
addition to all other rights and remedies available to the Company at law, in
equity or under this Agreement, any breach by you of the provisions of this
Section 3 will result in the forfeiture of all unexercised options granted to
you under this Agreement as of the date of such breach.

4.   As used in this Section 4, the following terms shall have the respective
indicated meanings:2

    “Affiliated Company or Companies” means any person, corporation, limited
liability company, partnership, or other entity controlling, controlled by or
under common control with the Company.

    “Confidential Information” means technical or business information about or
relating to the Company and/or its products, processes, methods, engineering,
technology, purchasing, marketing, selling, and services not readily available
to the public or generally known in the trade, including but not limited to:
inventions; ideas; improvements; discoveries; developments; formulations;
ingredients; recipes; specifications; designs; standards; financial data; sales,
marketing and distribution plans,

 

1   The non-solicitation and confidentiality covenants set forth in Section 3
are indicative. The specific provisions may differ in various international
jurisdictions.   2   The non-competition covenant set forth in Section 4 is
indicative. The specific provisions may differ in various international
jurisdictions.

2



--------------------------------------------------------------------------------



 



FY12 NON-U.S. AWARDS (U.K. EXPATS)

    techniques and strategies; customer and supplier information; equipment;
mechanisms; manufacturing plans; processing and packaging techniques; trade
secrets and other confidential information, knowledge, data and know-how of the
Company, whether or not they originated with you, or information which the
Company received from third parties under an obligation of confidentiality.

    “Conflicting Product” means any product or process of any person or
organization, other than the Company, in existence or under development,
(i) that competes with a product or process of the Company upon or with which
you shall have worked during the two years prior to the termination of your
employment with the Company or (ii) whose use or marketability could be enhanced
by application to it of Confidential Information acquired by you in connection
with your employment by the Company during such two year period. For purposes of
this definition, it shall be conclusively presumed that you have knowledge of
information to which you have been directly exposed through actual receipt or
review of memoranda or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.

    “Conflicting Organization” means any person or organization that is engaged
in or about to become engaged in research on or the development, production,
marketing or selling of or the use in production, marketing or sale of a
Conflicting Product.

    In partial consideration for the Options granted to you hereunder, you agree
that, for a period of eighteen (18) months after the date of the termination of
your employment with the Company, you shall not render services, directly or
indirectly, as a director, officer, employee, agent, consultant or otherwise to
any Conflicting Organization in any geographic area or territory in which such
Conflicting Organization is engaged in or about to become engaged in the
research on or the development, production, marketing or sale of or the use in
production, marketing or sale of a Conflicting Product. The foregoing limitation
does not apply to a Conflicting Organization whose business is diversified and
that, as to that part of its business to which you render services, is not
engaged in the development, production, marketing, use or sale of a Conflicting
Product, provided that the Company shall receive separate written assurances
satisfactory to the Company from you and the Conflicting Organization that you
shall not render services during such period with respect to a Conflicting
Product or directly or indirectly provide or reveal Confidential Information to
such organization.

    You acknowledge and agree that the non-competitive restrictions set forth in
this Section 4 are reasonable and necessary to protect the goodwill and
legitimate business interests of the Company and to prevent the disclosure of
the Company’s Confidential Information and trade secrets and, further, that you
have the business experience and abilities such that you would be able to obtain
employment in a business other than with a Conflicting Organization.

    In the event of any breach by you of the provisions of this Section 4, you
shall immediately return to the Company the pre-tax income resulting from any
exercise of the Options or any portion thereof by you, unless such exercise
occurred more than twelve

3



--------------------------------------------------------------------------------



 



FY12 NON-U.S. AWARDS (U.K. EXPATS)

(12)   months prior to the date of the termination of your employment with the
Company. In addition, in the sole discretion of the Company, and in addition to
all other rights and remedies available to the Company at law, in equity, or
under this Agreement, any breach by you of the provisions of this Section 4 will
result in the forfeiture of all unexercised options granted to you under this
Agreement as of the date of such breach.       In addition to the remedies
stated in the preceding Section, the Company shall, if it shall so elect, be
entitled to institute legal proceedings to obtain damages for a breach by you of
this Section 4, or to enforce the specific performance of the Agreement by you
and to enjoin you from any further violation of this Section 4, or to exercise
such remedies cumulatively or in conjunction with all other rights and remedies
provided by law. You acknowledge, however, that the remedies at law for any
breach by you of the provisions of this Section 4 may be inadequate and that the
Company shall be entitled to obtain preliminary or permanent injunctive relief
without the necessity of proving actual damages by reason of such breach or
threatened breach and, to the extent permitted by applicable law, a temporary
restraining order (or similar procedural device) may be granted immediately upon
the commencement of such action.       You agree that if any of the provisions
herein shall for any reason be determined by a court of competent jurisdiction
to be overly broad as to scope of activity, duration, or geography, such
provision shall be limited or reduced so as to be enforceable to the extent
compatible with existing law.

5.   You acknowledge and agree that nothing in this Agreement or the Plan shall
confer upon you any right with respect to future awards or continuation of your
employment, nor shall it constitute an employment agreement or interfere in any
way with your right or the right of the Company to terminate your employment,
with or without cause, and with or without notice, subject to the terms of any
written employment contract that you may have with the Company that is signed by
both you and an authorized representative of the Company.

6.   You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, your employer (the “Employer”), and
the Company for the exclusive purpose of implementing, administering, and
managing your participation in the Plan.3 You understand that the Company and
the Employer hold certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to shares awarded, canceled, purchased,
exercised, vested, unvested or outstanding in your favor for the purpose of
implementing, managing and administering the Plan (collectively, “Data”). You
understand that the Data may be transferred to any third parties assisting in
the implementation, administration, and management of

 

3   The provisions set forth in Section 6 are indicative. The specific
provisions may differ in various international jurisdictions.

4



--------------------------------------------------------------------------------



 



FY12 NON-U.S. AWARDS (U.K. EXPATS)

    the Plan, that these recipients may be located in your country or elsewhere,
including outside the European Economic Area, and that the recipient country may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting the General Counsel or the
Secretary of the Company. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering, and managing your participation in the Plan,
including any requisite transfer of such Data, as may be required to a broker or
other third party with whom you deposit any shares acquired under the Plan. You
understand that the Data will be held only as long as is necessary to implement,
administer, and manage participation in the Plan. You understand that you may,
at any time, view Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data, or refuse
or withdraw the consents herein, in any case without cost, by contacting the
General Counsel or Secretary of the Company in writing. You understand that
refusing or withdrawing consent may affect your ability to participate in the
Plan. For more information on the consequences of refusing to consent or
withdrawing consent, you understand that you may contact the Plan administrator
at the Company.

7.   By accepting this grant of Options, you acknowledge and agree that:

  (a)   the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time unless otherwise provided in the Plan or this Agreement;

  (b)   the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of shares or Options, or
benefits in lieu of shares or Options, even if shares or Options have been
granted repeatedly in the past;

  (c)   all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;

  (d)   your participation in the Plan shall not create a right to further
employment with Employer and shall not interfere with the ability of Employer to
terminate your employment relationship and it is expressly agreed and understood
that employment is terminable at the will of either party, insofar as permitted
by law;

  (e)   you are participating voluntarily in the Plan;

  (f)   Option grants and resulting benefits are an extraordinary item that does
not constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and are outside the scope of your employment contract,
if any;

5



--------------------------------------------------------------------------------



 



FY12 NON-U.S. AWARDS (U.K. EXPATS)

  (g)   Option grants and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law;

  (h)   in the event that you are not an employee of the Company, this grant of
Options will not be interpreted to form an employment contract or relationship
with the Company, and furthermore, this grant of Options will not be interpreted
to form an employment contract with the Employer or any Subsidiary of the
Company;

  (i)   the future value of the shares is unknown, may increase or decrease from
the date of grant or exercise of the Options, and cannot be predicted with
certainty; and

  (j)   in consideration of this grant of Options, no claim or entitlement to
compensation or damages shall arise from termination of this grant of Options or
diminution in value of this grant of Options resulting from termination of your
employment by the Company or the Employer (for any reason whatsoever) and you
irrevocably release the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the terms of this
Agreement, you shall be deemed irrevocably to have waived any entitlement to
pursue such claim.

8.   This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to its choice of law
provisions.

9.   Regardless of any action the Company or your Employer takes with respect to
any or all income tax, social insurance, payroll tax, payment on account, or
other tax-related withholding (collectively, “Tax-Related Items”), you
acknowledge and agree that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company and
or the Employer (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of Options, including the grant, vesting and exercise of Options, delivery of
shares and/or cash related to such Options or the subsequent sale of any shares
acquired pursuant to such Options and (ii) do not commit to structure the terms
or any aspect of this grant of Options to reduce or eliminate your liability for
Tax-Related Items.4 You shall pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your receipt of Options that
cannot be satisfied by the means described below. Further, if you are subject to
tax in more than one jurisdiction, you acknowledge that the Company and/or
Employer (or former Employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to deliver the             shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

4   The tax provisions set forth in Section 9 are indicative. The specific
provisions may differ in various international jurisdictions.

6



--------------------------------------------------------------------------------



 



FY12 NON-U.S. AWARDS (U.K. EXPATS)

    Prior to the taxable or tax withholding event, as applicable, you shall pay,
or make adequate arrangements satisfactory to the Company or to the Employer to
satisfy, all Tax-Related Items. In this regard, you authorize the Company or
Employer to withhold all applicable Tax-Related Items legally payable by you by
(i) withholding from your wages or other cash compensation paid by the Company
and/or Employer; and/or (ii) withholding from proceeds of the sale of shares
acquired upon settlement of the Options (e.g. through cashless exercise), either
through a voluntary sale or through a sale arranged by the Company (on your
behalf pursuant to this authorization), to the extent permitted by the Plan
administrator.       You acknowledge and understand that you should consult a
tax adviser regarding your tax obligations.   10.   You understand that your
award and future awards of stock options, if any, granted to you under the Plan
or any future plans (collectively, the “Plans”) are subject to your on-line
acceptance of the Agreement. You understand that you will not be able to
exercise any of these Options until you accept on-line this Agreement.   11.  
Awards under the Plan are available to employees only during the course of their
employment relationship in accordance with the terms and conditions of the Plan.
  12.   The Award and any vesting of any award ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or any written agreement entered into by you and the Company, including the
Agreement.   13.   The Plan and the Agreement govern all aspects of the Award,
and the provisions of the Plan are summarized in the Plan prospectus. Additional
copies of the Plan documents may be obtained from the Company. To the extent
permitted by applicable law, the Plan is subject to U.S. law, and the
interpretation of the Plan and your rights under the Plan will be governed by
applicable U.S. law as specified in the Agreement.

You acknowledge that you have read and understand the foregoing.

7



--------------------------------------------------------------------------------



 



FY12 NON-U.S. AWARDS (U.K. EXPATS)
This grant of Options is subject to your on-line acceptance of the terms and
conditions of this
Agreement through the Fidelity website.

            H.J. HEINZ COMPANY
      By:                   William R. Johnson
Chairman of the Board, President and
Chief Executive Officer     

     
Accepted:
  Signed electronically
 
   
Date:
  Acceptance Date

8